NONPRECEDENTIAL  DISPOSITION  
                      To  be  cited  only  in  accordance  with  Fed.  R.  App.  P.  32.1  

  
  

                    United States Court of Appeals  
                                   For  the  Seventh  Circuit  
                                   Chicago,  Illinois  60604  
                                 Submitted  September  15,  2016  
                                  Decided  September  19,  2016  
  
  
                                                  Before  
  
                            RICHARD  A.  POSNER,  Circuit  Judge  
  
                            FRANK  H.  EASTERBROOK,  Circuit  Judge  
  
                            MICHAEL  S.  KANNE,  Circuit  Judge  
  
  
No.  16-­‐‑3420                                                              Appeal  from  the  United  
                                                                             States  District  Court  for  
TIMOTHY  BELL,  
                                                                             the  Central  District  of  
   Plaintiff-­‐‑Appellant,  
                                                                             Illinois.  
           v.  
                                                                             No.  12-­‐‑3138-­‐‑CSB-­‐‑DGB  
EUGENE  MCADORY,  et  al.,                                                   Colin  S.  Bruce,  Judge.  
   Defendants-­‐‑Appellees.  
  
  
                                                   Order  
  
     After  Timothy  Bell  had  filed  a  notice  of  appeal  (No.  15-­‐‑1036),  the  district  
court  denied  a  motion  to  extend  the  time  for  appeal.  See  Fed.  R.  App.  P.  4(a)(5).  
Bell  has  filed  another  notice  of  appeal,  directed  to  that  order.  
  
     The  only  appealable  order  in  this  case  is  the  district  court’s  final  decision.  
Procedural  matters  such  as  orders  under  Rule  4(a)(5)  are  not  separately  
appealable.  Instead  they  are  reviewable  in  the  initial  appeal.  The  current  appeal  
therefore  is  dismissed  for  want  of  jurisdiction.